Citation Nr: 0942082	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  97-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of a total disability rating, to 
include under 38 C.F.R. § 4.30, beyond August 31, 1997, for a 
service-connected right knee disability.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a temporary total rating from February 3, 1996 
to August 1, 1996.  In October 1997, the RO granted an 
extension of the temporary total rating through August 31, 
1996.  In July 2001, the Board denied the Veteran's claim.  

The Veteran appealed the July 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2003 Order, the Court vacated the Board's decision 
and remanded for further action pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Secretary of VA 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In August 
2004, the Federal Circuit vacated the Court's December 2003 
Order and remanded the case.  In an August 2004 Order, the 
Court again vacated the Board's decision and remanded the 
matter for readjudication.  

In October 2008, the Board recharacterized the issue as 
stated above and remanded the case for additional 
development.  The case has since returned to the Board.  

On review, the record does not show that the Veteran is 
currently represented.  If the Veteran wishes to appoint a 
representative, he is invited to do so by submitting the 
appropriate form.  See, e.g., VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative); 
VA Form 21-22a (Appointment of Individual as Claimant's 
Representative).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2008 remand directed that the RO/AMC send the 
Veteran an appropriate VCAA letter regarding his claim of 
entitlement to a total rating beyond August 31, 1997.  

In November 2008, the RO in Huntington, West Virginia, sent 
the letter as requested to an address in Pennsylvania.  
Information in the claims file indicates that the Board's 
remand, which was sent to the same address, was returned to 
sender.  On review, it does not appear that the November 2008 
VCAA letter was returned.  Notwithstanding, considering that 
correspondence to this address had previously been returned 
and the fact that subsequent correspondence was sent to an 
address in New York, the Board finds that the VCAA letter 
should be resent.  

The October 2008 remand also directed that the RO/AMC 
adjudicate the claims of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disorders, and entitlement to a separate 
rating under Diagnostic Code 5257.  This was not 
accomplished.  While the Board acknowledges the appellant's 
failure to report for a scheduled VA examination, that fact 
does not relieve the RO from the duty to adjudicate the 
claims.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the appropriate VCAA notice to 
the Veteran's current address of record 
regarding the issue of entitlement to an 
extension of a total disability rating, to 
include under 38 C.F.R. § 4.30, beyond 
August 31, 1997, for a service-connected 
right knee disability.  

2.  Adjudicate the claims of entitlement 
to a total disability evaluation based on 
individual unemployability due to service-
connected disorders, and entitlement to a 
separate rating under Diagnostic Code 
5257.  The Veteran is cautioned that the 
Board will only exercise appellate 
jurisdiction over these two latter claims 
if he perfects an appeal to a denial 
issued by the RO.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to extension of a total 
disability rating, to include under 
38 C.F.R. § 4.30, beyond August 31, 1997, 
for a service-connected right knee 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


